                  THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
               CRIMINAL CASE NO. 1:15-cr-00085-MR-WCM-5


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
     vs.                        )                                ORDER
                                )
THOMAS BART COCHRAN,            )
                                )
                   Defendant.   )
_______________________________ )

          THIS MATTER is before the Court on the Defendant’s Motion for

Compassionate Release [Doc 637]; the Government’s Motion to Dismiss

[Doc. 641]; and the Government’s Motion to File Certain Exhibits under Seal

[Doc. 642].

I.        BACKGROUND

          In December 2016, the Defendant Thomas Bart Cochran was

convicted of one count of conspiracy to possess with intent to distribute

methamphetamine and was sentenced to 82 months’ imprisonment. [Doc.

535]. The Defendant is currently incarcerated at USP McCreary, and his

projected release date is July 13, 2021.1



1    See https://www.bop.gov/inmateloc/ (last visited Sept. 11, 2020).


         Case 1:15-cr-00085-MR-WCM Document 645 Filed 09/14/20 Page 1 of 7
         On July 23, 2020, the Defendant, through counsel, filed the present

motion, seeking a reduction in his sentence pursuant to 18 U.S.C. §

3582(c)(1)(A)(i) or, alternatively, a release to home confinement. [Doc. 637].

For grounds, the Defendant contends that his wife suffers from multiple

sclerosis and is currently in a nursing home. The Defendant contends that

his wife is at high risk of contracting COVID-19 and that the nursing home

has indicated that, in light of this risk, his wife could return home. The

Defendant argues that he should be released so that he may care for his wife

and their minor child.2

         The Court denied the Defendant’s request for a release to home

confinement but ordered the Government to respond to the Defendant’s

compassionate release request.             [Doc. 638].     On August 26, 2020, the

Government filed the present motion to dismiss the Defendant’s motion

without prejudice for failing to present a compassionate release request to

the warden of his BOP facility or to otherwise exhaust his administrative

remedies with the BOP. [Doc. 641]. The Government also filed a motion for

leave to file the Defendant’s medical records under seal. [Doc. 642]. The




2   The Defendant does not indicate who currently cares for the Defendant’s minor child.
                                            2



        Case 1:15-cr-00085-MR-WCM Document 645 Filed 09/14/20 Page 2 of 7
Defendant has not responded to the Government’s motion to dismiss, and

therefore, this matter is now ripe for adjudication.

II.   DISCUSSION

      Section 3582(c)(1)(A), as amended by The First Step Act of 2018, Pub.

L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018), permits a defendant

to seek a modification of his sentence for “extraordinary and compelling

reasons,” if the defendant has “fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.”               18 U.S.C. §

3582(c)(1)(A). By its plain language, § 3582(c)(1)(A) makes clear that a

defendant must first exhaust all administrative remedies or wait thirty days

after submitting a request for release from the warden before filing a motion

for a sentence reduction. Further, the Court of Appeals for the Fourth Circuit

has held that a district court lacks the authority to modify a sentence except

in the narrow circumstances and procedures set forth in § 3582. See United

States v. Goodwyn, 596 F.3d 233, 235 (4th Cir. 2010).3


3 The Fourth Circuit has not yet ruled on whether the exhaustion requirements in §
3582(c)(1)(A) are jurisdictional or merely a claims-processing rule. This Court, however,
need not decide that issue in order to resolve the present motion. Either way, the

                                           3



      Case 1:15-cr-00085-MR-WCM Document 645 Filed 09/14/20 Page 3 of 7
      In moving to dismiss the Defendant’s motion, the Government argues

that the Defendant has failed to meet his burden of proof of showing that he

has exhausted his administrative remedies at BOP or that 30 days have

passed since making such a request. The Defendant asserts in his motion

that “upon information and belief,” he submitted a request for modification of

his sentence to the Warden of USP McCreary on April 11, 2019. [Doc. 637

at 2]. The Defendant, however, provided no documentation or proof to

support this allegation. The Government has submitted the Declaration of

Christina Kelley of the BOP, who states that the Defendant filed a request

for compassionate release in April 2018, citing his wife’s diagnosis of multiple

sclerosis. The BOP denied this request on the grounds that the Defendant

failed to show that he was the only available caregiver for his wife. [Doc.

641-1 at ¶ 7]. Ms. Kelley further states that the BOP has no record in its

official Administrative Remedy Program that the Defendant ever made any

additional requests for compassionate release citing a change in

circumstances since the denial of his 2018 request. [Id. at ¶ 8].


Defendant must exhaust his administrative remedies as defined in § 3582(c)(1)(A) before
filing a motion for compassionate release in this Court. See Ross v. Blake, 136 S. Ct.
1850, 1857 (2016) (finding that “mandatory exhaustion statutes . . . establish mandatory
exhaustion regimes, foreclosing judicial discretion”); United States v. Williams, No. CR
JKB-15-0646, 2020 WL 1506222, at *1 (D. Md. Mar. 30, 2020) (denying motion for
reduction of sentence because defendant failed to exhaust his administrative remedies,
but declining to decide whether exhaustion requirement is jurisdictional).
                                            4



     Case 1:15-cr-00085-MR-WCM Document 645 Filed 09/14/20 Page 4 of 7
      As noted above, a defendant’s failure to fully pursue his remedies

under § 3582(c)(1)(A)(i) precludes the Court from considering the merits of

the Defendant’s motion. Based on the record presented, the Court finds that

the Defendant’s current request, citing changed circumstances—namely,

that he should be released in order to care for his spouse who suffers from

multiple sclerosis and is at high risk of contracting COVID-19 where she is

currently being treated—was never presented to the BOP for consideration.

As such, the Court cannot grant the requested relief.       The Defendant’s

motion for a sentence reduction under 18 U.S.C. § 3582(c)(1)(A) therefore

must be denied, albeit without prejudice.

      The Government’s motion to file certain exhibits under seal [Doc. 642]

will be granted. Before sealing a court document, the Court must “(1) provide

public notice of the request to seal and allow interested parties a reasonable

opportunity to object, (2) consider less drastic alternatives to sealing the

documents, and (3) provide specific reasons and factual findings supporting

its decision to seal the documents and for rejecting the alternatives.”

Ashcraft v. Conoco, Inc., 218 F.3d 288, 302 (4th Cir. 2000). In the present

case, the public has been provided with adequate notice and an opportunity

to object to the Government’s motion. The Government filed its motion on

August 26, 2020, and such motion has been accessible to the public through
                                      5



     Case 1:15-cr-00085-MR-WCM Document 645 Filed 09/14/20 Page 5 of 7
the Court’s electronic case filing system since that time.      Further, the

Government has demonstrated that the subject medical records contain

sensitive information concerning the Defendant and that the public’s right of

access to such information is substantially outweighed by the Defendant’s

competing interest in protecting the details of such information. See United

States v. Harris, 890 F.3d 480, 492 (4th Cir. 2018). Finally, having

considered less drastic alternatives to sealing the documents, the Court

concludes that sealing of these medical records is necessary to protect the

Defendant’s privacy interests.

      IT IS, THEREFORE, ORDERED that:

      (1)   The Government’s Motion to File Certain Exhibits under Seal

[Doc. 642] is GRANTED, and the medical records submitted in support of

the Government’s Response [Doc. 643] shall be filed under seal and shall

remain under seal until further Order of the Court.

      (2)   The Government’s Motion to Dismiss [Doc. 641] is GRANTED;

and

      (3)   The Defendant’s Motion for Compassionate Release [Doc. 637]

is DENIED WITHOUT PREJUDICE to refiling after the Defendant has fully

exhausted all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the Defendant’s behalf or the lapse of 30 days
                                      6



      Case 1:15-cr-00085-MR-WCM Document 645 Filed 09/14/20 Page 6 of 7
from the receipt of such a request by the warden of the Defendant’s facility,

whichever is earlier.

      IT IS SO ORDERED.
                     Signed: September 14, 2020




                                        7



     Case 1:15-cr-00085-MR-WCM Document 645 Filed 09/14/20 Page 7 of 7
